Proceeding pursuant to article 78 of the Civil Practice Act to review a determination made by respondent board of zoning appeals, which granted a variance or special exception to premises owned by respondent Stufkosky located in an “ F ” business district, for the manufacture of matched towels, pillow eases, tablecloths and the like household goods. Petitioner, a neighboring property owner, appeals from an order confirming the determination and dismissing the petition. Order unanimously affirmed, with $10 costs and disbursements to respondent board of zoning appeals. No opinion. Present — MacCrate, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ. [See post, p. 878.]